UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES EX REL. JEFFREY P.       
GOLDSTEIN,
                Plaintiff-Appellant,
                 v.                       No. 03-1460
FABRICARE DRAPERIES, INCORPORATED;
MICHAEL’S TEXTILE COMPANY,
             Defendants-Appellees.
                                       
UNITED STATES EX REL. JEFFREY P.       
GOLDSTEIN,
                Plaintiff-Appellant,
                 v.                       No. 03-1461

SKYLINE MILLS,
                 Defendant-Appellee.
                                       
UNITED STATES EX REL. JEFFREY P.       
GOLDSTEIN,
                Plaintiff-Appellant,
                 v.                       No. 03-1462

PANATEX FABRICS, INCORPORATED,
               Defendant-Appellee.
                                       
2              UNITED STATES v. FABRICARE DRAPERIES



UNITED STATES EX REL. JEFFREY P.       
GOLDSTEIN,
                Plaintiff-Appellant,
                 v.
LEONARD’S DRAPERIES, INCORPORATED;            No. 03-1463
CONTRACT DECOR, INCORPORATED;
EMPIRE DRAPERY COMPANY; VICTOR
ROME, INCORPORATED; ADM
INTERNATIONAL, INCORPORATED,
              Defendants-Appellees.
                                       
UNITED STATES EX REL. JEFFREY P.       
GOLDSTEIN,
                Plaintiff-Appellant,
                 v.                           No. 03-1464

MILL END SHOPS, INCORPORATED,
               Defendant-Appellee.
                                       
UNITED STATES EX REL. JEFFREY P.       
GOLDSTEIN,
                Plaintiff-Appellant,
                 v.                           No. 03-1465
JOHN CARROW, LTD., t/a Cresthill
Draperies,
              Defendant-Appellee.
                                       
         Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
                J. Frederick Motz, District Judge.
     (CA-01-1154-JFM, CA-01-1155-JFM, CA-01-1156-JFM,
      CA-00-3459-JFM, CA-00-239-JFM, CA-00-240-JFM)
               UNITED STATES v. FABRICARE DRAPERIES                3
                    Argued: December 4, 2003

                     Decided: January 6, 2004

     Before WILKINSON and DUNCAN, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Alan Mark Grayson, GRAYSON, KUBLI & HOFF-
MAN, P.C., McLean, Virginia, for Appellant. Douglas Warren
Baruch, FRIED, FRANK, HARRIS, SHRIVER & JACOBSON,
Washington, D.C., for Appellees. ON BRIEF: Victor A. Kubli,
GRAYSON, KUBLI & HOFFMAN, P.C., McLean, Virginia, for
Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   This qui tam action concerns claims brought by the plaintiff, Jef-
frey Goldstein (Goldstein), under the False Claims Act (FCA), 31
U.S.C. §§ 3729-3733, alleging that certain companies engaged in the
business of supplying draperies, bedspreads, and/or related items to
the United States government, defrauded the government. The district
court dismissed Goldstein’s amended complaints pursuant to Rule
9(b) of the Federal Rules of Civil Procedure. Goldstein appeals, and
we affirm.
4               UNITED STATES v. FABRICARE DRAPERIES
                                   I

  For nearly three decades, Goldstein worked in every aspect of the
manufacture and sale of draperies, bedspreads, blinds, and related
hardware to federal agencies and the general public. He owned and
operated Commercial Drapery Contractors, Inc. Goldstein also played
a prominent role in the federal drapery contractor industry, as he
headed the Association of Federal Drapery Contractors.

   In 2000 and 2001, Goldstein filed seven qui tam complaints against
twelve defendants. Only six of the complaints and eleven of the
defendants (Leonard’s Draperies, Inc., ADM International, Inc., Con-
tract Decor, Inc., Empire Drapery Company, Victor Rome, Inc., Mill
End Shops, Inc., Fabricare Draperies, Inc., Michael’s Textile Com-
pany, Skyline Mills, Panatex Fabrics, Inc. (Panatex), and Cresthill
Draperies (Cresthill)) are involved in this appeal. Each complaint con-
tained two counts. Count One alleged that each defendant presented
false claims to the government for payment, id. § 3729(a)(1). Count
Two alleged that each defendant fraudulently induced the government
to make payments on claims, id. § 3729(a)(2).

  As the FCA requires, Goldstein filed his complaints in camera and
under seal, serving only the Attorney General and the United States
Attorney for the District of Maryland. Id. § 3730(b)(2). The govern-
ment declined to intervene, but it permitted Goldstein to proceed
against the defendants. Id. §§ 3730(b)(1), 3730(c)(3). The district
court ordered the complaints unsealed and served.

   The defendants named in four of the seven complaints moved to
dismiss the complaints for failure to plead fraud with particularity as
required by Rule 9(b) of the Federal Rules of Civil Procedure. On
October 8, 2002, the district court dismissed the four complaints as
insufficient under Rule 9(b), but granted leave to amend.

  Panatex, Cresthill, and another defendant not involved in this
appeal did not move to dismiss the complaints filed against them.
Cresthill filed an answer. After it filed its answer, Cresthill filed a
motion for judgment on the pleadings under Rule 12(c). On February
11, 2003, the district court granted Cresthill’s Rule 12(c) motion for
                UNITED STATES v. FABRICARE DRAPERIES                    5
judgment on the pleadings. In the order, the district court granted
Goldstein leave to amend his complaint against Cresthill.

   Due to a delay in the service of the complaint against Panatex, the
date Panatex was required to file a responsive pleading occurred after
the district court entered its October 8, 2002 orders dismissing four
of the seven complaints. As a result, Panatex and Goldstein agreed to
a stipulated schedule for an amended complaint to be filed in the
Panatex case.

   Between November 27, 2002 and February 26, 2003, Goldstein
filed his amended complaints. The gist of Goldstein’s amended com-
plaints is that the defendants lied to the General Services Administra-
tion (GSA) in order to obtain a series of lucrative GSA Multiple
Award Schedule (MAS) contracts and then lied to keep them.* GSA,
through the Federal Supply Service, solicits, negotiates, awards, and
administers MAS contracts to supply commonly-used products and
services to all federal agencies. The MAS process allows the govern-
ment to obtain, through a simplified process, commonly used supplies
and services at prices associated with volume buying. GSA negotiates
and approves a supplier’s offer to sell specific items at set prices.
Thereafter, procuring agencies are not required to conduct competi-
tive bidding when making purchases. As a result, suppliers generally
covet MAS contracts.

   To be considered for an MAS contract, a supplier must certify to
the government that it meets certain specific requirements. For exam-
ple, a supplier must certify that it is a manufacturer or regular dealer
of the solicited items, so as to avoid sales to the government by mid-
dlemen, who tend to boost prices and insulate the true supplier from
liability. In its proposal, the supplier must also certify that its prices
are based on established catalog or market prices of commercial items
sold in substantial quantities to the general public. Moreover, a sup-
plier must agree to disclose all discounts and rebates during the life
of the MAS contract and must sell only approved items at approved
prices.

   *The record reflects that Goldstein was "indicted for, and pled guilty
to, some of the same practices described in the [amended complaints] in
relation to each of the Defendants." (J.A. 216).
6               UNITED STATES v. FABRICARE DRAPERIES
   Goldstein alleges that the defendants engaged in fraudulent conduct
with regard to two GSA solicitations, one for the period of 1990 to
1995, and the other for the period of 1995 to 1999. By these solicita-
tions, GSA sought proposals from qualified suppliers of draperies,
bedspreads, blinds, and related hardware and items. The vast majority
of the FCA claims brought by Goldstein allege that the defendants
were unqualified for any MAS contract, i.e., that the defendants
fraudulently induced the government into awarding the MAS con-
tracts to the defendants by making numerous false statements in their
respective proposals. Goldstein alleges, inter alia, that the defendants
were untruthful when they certified in their respective proposals that
their prices were based on established catalog or market prices of
commercial items sold in substantial quantities to the general public.
He also alleges that the defendants used falsified price lists in their
respective proposals. Goldstein makes the further allegation that the
defendants were often untruthful when they certified in their respec-
tive proposals that they were the manufacturer of the goods they were
selling the government.

   In response to Goldstein’s amended complaints, the defendants
involved in this appeal filed motions to dismiss pursuant to Rule 9(b).
In March and April 2003, the district court dismissed the amended
complaints without leave to amend, concluding that the amended
complaints did not comply with Rule 9(b). Goldstein noted timely
appeals and we consolidated the appeals for disposition.

                                   II

   On appeal, Goldstein contends that the district court erred when it
dismissed the amended complaints as insufficient under Rule 9(b). He
further contends that the district court was precluded from dismissing
the amended complaint against Cresthill under Rule 9(b) because
Cresthill filed an answer to the original complaint and engaged in
some discovery.

   Having reviewed the briefs, the record, the arguments of counsel,
and the relevant law, we hold that the district court correctly con-
cluded that Goldstein’s amended complaints did not set forth the time,
place, content, and individuals involved in the alleged frauds with the
requisite particularity as required by Rule 9(b). Harrison v. Westing-
                UNITED STATES v. FABRICARE DRAPERIES                7
house Savannah River Co., 176 F.3d 776, 784-94 (4th Cir. 1999).
Moreover, we find no merit to Goldstein’s contention that the district
court was precluded from dismissing the amended complaint against
Cresthill pursuant to Rule 9(b). Accordingly, we affirm.

                                                         AFFIRMED